DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-20 have been cancelled, and Claims 21-34 have been added as per the amendment filed on 1/12/2021.
Currently Claims 1-7 and 21-34 are pending and prosecuted.

Allowable Subject Matter

Claims 1-7 and 21- 34 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 21 and 28.

Chien et al., US Patent Publication 2019/0362172, teaches a fingerprint enrollment method where when a processor determines that the number of times 

Jin et al., US Patent Publication 2020/0264755, teaches a processor may stop obtaining the background information through the fingerprint sensor 300 when a touch sensor or a pressure sensor included in the display 120 senses any object (e.g., a user's body or foreign matter) that is brought into contact with the display 120. However, Jin does not disclose obtain at least one image for calibrating a fingerprint image; receive a signal indicating detection of a touch input from the touch sensor while obtaining the at least one image; and cease to obtain the at least one image, based on the reception of the signal.

Sandhan et al., US Patent Publication 2019/0362129, teaches an electronic device may include: a touch sensor configured to receive a touch input from a first external object; a fingerprint sensor configured to be formed in at least a partial region of the touch sensor and acquire fingerprint information of the first external object; and a processor configured to be electrically connected to the touch sensor and the fingerprint sensor, wherein the processor is configured to: detect a first variance of a region in which the touch input corresponding to the first external object is received while the fingerprint information of the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699